Case 3:18-cv-02082-MPS Document 86 Filed 10/09/19 Page 1 of 4

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

ELTYAHU MIRLIS,

Plaintiff, Case No. 3:18-cv-02082 (MPS)
Vv.

SARAH GREER,
Defendant.

AFFIDAVIT OF JOHN L. CESARONI REGARDING EXPENSES

STATE OF CONNECTICUT )
)ss. Bridgeport
COUNTY OF FAIRFIELD )

1, John L. Cesaroni, being duly sworn do depose upon oath and say:

1, I am over the age of eighteen and understand the obligation of an oath.

2. I am an associate at Zeisler & Zeisler, P.C., counsel to the plaintiff, Eliyahu Mirlis
(“Plaintiff”), and I make this affidavit upon my personal knowledge of the facts set forth herein
based on my representation of Plaintiff in this matter as well as a review of my files.

3. I make this affidavit in accordance with this Court’s Order (Doc. No. 83), inter
alia, directing Plaintiff's counsel to file an affidavit specifying expenses incurred with respect to
Plaintiff's August 19, 2019 letter (the “Letter”) to the Court and the Motion for Sanctions (Doc.
No. 77) (the “Motion for Sanctions”) filed by Plaintiff.

4, Plaintiff has incurred attorney’s fees with respect to the Letter and the Motion for
Sanctions. Specifically, Plaintiff's attorneys have expended 7.50 hours for a total expenditure of
$2,512.50 on said matters. An itemized list of the time that Plaintiff's counsel has spent to with
respect to the Letter and the Motion for Sanctions, in increments of one-tenth of one hour, and a

detailed description of the work performed is attached hereto as Exhibit A.
Case 3:18-cv-02082-MPS Document 86 Filed 10/09/19 Page 2 of 4

  
     
 

4ohn L. Cesaroni
Subscribed and sworn to before me this 9th day of October, 2019.

~)
(Dene NN LAA ar
Notary Public O

Anna T. Morgan
NOTARY PUBLIC
State of Connecticut
My Commission Expires 12/31/2022

bo
Case 3:18-cv-02082-MPS Document 86 Filed 10/09/19 Page 3 of 4

EXHIBIT A

 
Case 3:18-cv-02082-MPS Document 86 Filed 10/09/19 Page 4 of 4

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

A B Cc D E F G

4 |Client: 13118 Mirlis, Eliyahu
2 |Matter: 0
3
4 |Matter Date Timekeeper Hours {Rate Amount Narrative
5 |0 8/19/2019 {JLC 1.70} 335.00 569.50] Draft letter brief re discovery issues

0 9/11/2019 JJLC 3.50} 335.00 4172.50] Draft motion for sanctions for failure to comply with discovery order; legal
6 research re same
7 |0 9/16/2019 |JLC 0.50; 335.00 167.50|Continue to draft motion for sanctions
3g |0 9/17/2019 jJLC 1.80} 335.00 603.00|Continue to draft motion for sanctions; legal research re same
9 TOTALS: 7.50 2512.50

 

 

 
